EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: Claim 1 is amended to identify the frangible bridges as triangular. This specification of shape would overcome the reference of Schaubeck (US 4527701) Element 17 which identifies a similar frangible bridge (17) of reduced cross section whose fracture serves as a tamper evidencing feature as shown in Figure 4. While the length of 0.5 mm is not explicitly disclosed, one of ordinary skill in the art would recognize and find obvious that the length of such frangible bridges to be at least half a millimeter is a variable dimension to ensure the visibility of the broken connection. Therefore, it is necessary to further structurally distinguish the shape of the bridge to distinguish over Schaubeck. Furthermore, all previously withdrawn claims are canceled as directed to a an alternate embodiment.
1. (Examiner’s Amendment) A tamper-evident closure for a container with an outer screw thread opening, comprising:
- an outer cap with a first sidewall and a first top wall; and
- an inner cap with a second sidewall and a second top wall;
- wherein the inner cap is coaxially nested within the outer cap and comprises an inner thread to screw the inner cap onto the container; and
- wherein the outer cap and inner cap comprise cooperating engagement mechanisms;
- wherein the cooperating engagement mechanisms are arranged and shaped such that when opening the closure for the first time, the inner cap is rotated by the outer cap upon application on the outer cap of an axial-force plus a turning mechanical torque in a first rotational direction;
- wherein a part of the first top wall comprises a tamper-evident member which is connected to a surrounding region of the first top wall by a frangible component; and  

wherein a protruding element is arranged at the first top wall facing the second top wall and/or the second top wall facing the first top wall so as to face the tamper-evident member; 
wherein the closure further comprises an identification medium comprising an additional tamper-evident indication, and wherein the frangible component comprises triangular frangible bridges located between the tamper-evident member and the surrounding region of the first top wall, wherein the frangible bridges include a reduced thickness section between the tamper-evident member and the surrounding region of the first top wall, and wherein, once the tamper-evident member has been removed, the triangular frangible bridges protrude at least 0.5 mm out of the surrounding region of the first top wall.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: As discussed above, the use of triangular frangible bridges with reduced thickness which protrude at least 0.5 mm is novel in the art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIDEON R. WEINERTH whose telephone number is (571)270-5121. The examiner can normally be reached Monday-Friday 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Greg Pickett can be reached on (571) 272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GIDEON R WEINERTH/Examiner, Art Unit 3736